    Case 4:09-cv-02056 Document 418-1 Filed on 04/08/20 in TXSD Page 1 of 3



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

 JUAN RAMON TORRES, ET AL.,                                     Civil Action
                                                               No. 4:09-cv-2056
 Plaintiff,

 vs.                                                    JUDGE CHARLES ESKRIDGE

 SGE MANAGEMENT, LLC, ET AL.,

 Defendants.                                                   Jury Demanded




                     EXHIBIT 1 -- SCOTT CLEARMAN’S STATEMENT


       Scott Clearman and The Clearman Law Firm (“Clearman”) believe a status conference

to be essential.

       The case is before the Court after the Fifth Circuit reversed Judge Hoyt’s Order on the

Allocation of Attorneys’ Fees and Expenses and remanded for “for proceedings consistent

with this opinion and with due consideration of the Johnson factors.” The Fifth Circuit did not

rule on any of the other issues raised on the appeal.

       The current record on attorneys’ fees allocation is lengthy, repetitive and convoluted.

It is littered with motions, restated motions, motions incorporating other motions, motions to

strike, orders striking motions, responses and replies to motions (including responses to struck

motions), objections to evidence, and references to evidence that might or might not be in the

record. Clearman also intends to file a motion to vacate Judge Hoyt’s orders striking




                                     EXHIBIT 1
    Case 4:09-cv-02056 Document 418-1 Filed on 04/08/20 in TXSD Page 2 of 3



Clearman’s pleadings and evidence. One of those orders was a subject of the appeal but was

not addressed by the Fifth Circuit, and the other was signed after Judge Hoyt had stated his

intention, later realized, to recuse.

       What Clearman seeks is a fair opportunity to be heard “at a meaningful time and in a

meaningful manner,” a fundamental requirement of due process. Armstrong v. Manzo, 380 U.S.

545, 552 (1965). There are numerous ways this objective could be achieved. For his part,

Clearman suggests that the Court set a date by which each he and the other side (that is, all

other counsel in one pleading because their positions are uniform) must file a single motion

(a) setting forth its position on the allocation of the attorneys’ fees awarded plaintiffs’ counsel

in this case, and (b) either providing or specifically incorporating by reference the evidence on

which it relies. Responses, replies, objections to evidence, and hearings would be govermed

by the Court’s rules. This procedure would clarify the record and leave no doubt about the

basis on which the Court made its decision.

       But whether or not Clearman’s suggested process appeals to the Court, Clearman

believes there is much to be gained by a status conference in which these process issues can

be discussed and the Court’s questions answered. Clearman believes a status conference to

be the most efficient and effective way to provide the Court with information that would help

the Court decide how it wants to proceed.




                                                2
Case 4:09-cv-02056 Document 418-1 Filed on 04/08/20 in TXSD Page 3 of 3



                                Respectfully submitted,

                                /s/ Michael M. Wilson
                                Michael M. Wilson
                                State Bar No. 21704800
                                WILSONKELLY LLC
                                Email: mwilson@wilsonkelly.com
                                3702 Mount Vernon Street
                                Houston, Texas 77006
                                Tel: 713-590-9730
                                Fax: 833-743-1339

                                Attorney for The Clearman Law Firm
                                and Scott Clearman




                                   3
